I concur in the majority opinion with the modification that it should hold that the motion to quash the information was properly overruled. Although neither the affidavit of the prosecuting attorney, nor the prosecuting witness was endorsed on the information the latter alleges that it was basedInformation:   upon the affidavit of the prosecuting witnessVerification.  which was filed with the clerk and is to the same effect as the information. This procedure constitutes a sufficient compliance with the requirements of Sections 3849 and 3850, Revised Statutes 1919, and has met with the approval of this court in State v. Schnettler, 181 Mo. 175, 185.